*949AFTER REMAND
BOWEN W. SIMMONS, Retired Circuit Judge.
Pursuant to the opinion of the Supreme Court of Alabama in this cause, Dillard, 371 So.2d 947, 78 184, we have reviewed the entire record and find that there was a proper Miranda warning given to the appellant, and, likewise, a proper voluntariness predicate laid before the admission of his confession. Lewis v. State, 57 Ala.App. 545, 329 So.2d 596 (1975), and authorities cited, affirmed, 295 Ala. 350, 329 So.2d 599.
We have also considered the remaining refused written requested charges and find that they were fully and adequately covered by the trial court’s oral charge or the written charges given at the request of the appellant. § 12-16-13, Code of Alabama 1975.
After careful examination, we are of the opinion that this cause is due to be
AFFIRMED.
All the Judges concur.